Citation Nr: 1430515	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic right knee pain, to include Fabella syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1995 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In reviewing this case, the Board has reviewed the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran's right knee flexion exhibits range of motion to 90 degrees, with weakened movement, pain, and interference with weight-bearing.

2.  The Veteran has no limitation of extension of the right knee.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for chronic right knee pain, to include Fabella syndrome, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256 - 5263 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in February 2008, which granted service-connection for the Veteran's right knee disability at 10 percent disabling.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, and records from Sutter Medical Foundation. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's Social Security Administration Records were also associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for an increased initial disability rating for his right knee.  The November 2013 Board remand instructions stated that the Veteran's updated treatment records should be obtained, SSA records should be associated with the claims file, and the Veteran should be given an examination to determine the current severity of his right knee disability.  In December, 2013 the Veteran was sent a duty to assist letter with medical authorization forms and notifed that SSA records, and VA records had been obtained in support of his claim.  The Veteran underwent a VA examination in January 2014, to determine the severity of his right knee disability.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  At the January 2014 VA knee and lower leg examination the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's right knee disability, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 
If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Diagnostic Code 5260, under which the Veteran's right knee disability is evaluated, impairment of the knee is compensated based on limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2013). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on an additional compensable disability. 

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2013).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran filed his claim for service connection for his right knee condition in June 2007.  The Veteran stated that during a long march a fellow soldier slipped and fell on his knee causing pain and injury.  The Veteran was service connected in a February 2008 rating decision, and granted an initial compensable rating of 10 percent disabling effective June 2007.  The Veteran seeks an increased initial evaluation,

VAMC records from September 2006 indicate that the Veteran has chronic knee pain, and uses a cane.  X-ray imaging from Sutter Medical Foundation from October 2007 showed that the Veteran suffered from probable small fabella posterior of the right knee, and mild genu vara.

In November 2007, the Veteran underwent a VA joints examination.  The Veteran stated that he suffered from right knee pain and relayed his medical history to the examiner.  In review of the Veteran's service treatment records the examiner stated that in May 1996 the Veteran was diagnosed with chronic right patellar bursitis and was discharged with Ibuprofen.  Later in May 1996 the Veteran was reevaluated showing an 80 percent improvement in his condition.  The Veteran described his pain as eight or nine out of ten, and described aching and cramping pain.  The Veteran reported stiffness, swelling, instability, and a fatigued right knee.  The Veteran stated that he experiences flare-ups every three hours which increases his pain to ten out of ten.  The Veteran stated that he uses assistive devices to help ambulate, and at the time of the examination he was wheelchair bound.  Upon physical inspection, the examiner stated that the right knee is mildly swollen, warm to touch, and there is no genu varum or no genu valgum.  Palpitation to the right knee revealed minimal swelling.  Range of motion knee extension was 0 degrees with repetition with extreme pain, lack of endurance fatigue and weakness.  The Veteran exhibited knee flexion from 0 to 140 degrees, and was able to flex to 60 degrees on three repetitions.  For range of motion testing the Veteran exhibited pain and moved very slowly.

VAMC records from April 2008, state that the Veteran's subjective report of chronic pain and disability due to knee injury were not consistent with the service connection rating for the Veteran's right knee injury, and that the Veteran was potentially malingering.  VAMC records show that in September 2008 the Veteran stated that his right knee pain was constant, achy, and throbbing and aggravated by movement or vibration.  Physical therapy outpatient notes from October 2008 show that the Veteran suffered from right knee pain and possible patella tendinitis.  The Veteran also complained of right knee pain stating that his pain woke him up in the middle of the night.  In psychological assessment of the Veteran, medical staff stated that they did not believe the Veteran was malingering, however since the Veteran's complaints were greater than what would be medically expected, the Veteran's complaints are viewed as a cry for help, and not claims for gain and or compensation.  

The Veteran underwent a VA examination in August 2010 for aid and attendance.  The Veteran was diagnosed with chronic right knee pain.  The examiner's comments stated that the Veteran presented to the examination in a wheel chair, and was driven by his girlfriend.  The Veteran stated that he relies on his girlfriend for all household chores.  The Veteran stated that his right knee pain limits his mobility and that he uses a cane or a wheelchair to get around.  The Veteran's balance was deemed abnormal, and had abnormal propulsion.  Range of motion testing showed that the Veteran had right knee flexion from 0 to 90 degrees, with no loss after three repetitions, but that he has pain and fatigue.  The Veteran showed right leg extension to 0 degrees with pain and fatigue.  The examiner found that the Veteran's MRI was negative for any ligament tears, and that his right knee condition does not limit him in caring for his own activities of daily living.

Based on a review of the Veteran's SSA records, the Veteran was denied disability from SSA because he exhibited normal right knee range of motion, and his disability was deemed not severe enough. 

August 2011 VAMC mental health records show that the Veteran stated that while stationed in Germany he was screaming in agony, and the doctors believed that he malingering, and as a result the Veteran was sent to the inpatient psych ward.  The medical provider stated that a prior doctor reviewed the Veteran's knee and stated that based on imagining, the Veteran's subjective pain was way above and beyond that which would be expected from the imaging.  The medical provider wanted to further discuss the Veteran's right knee pain in light of his psychological disabilities in future sessions.   

Pursuant to the November 2013 Board remand, the Veteran underwent an examination to determine the present level of his right knee disability.  In diagnosis, the examiner determined that the Veteran had a right knee strain.  The examiner reviewed the Veteran's medical history.  The Veteran stated that he has flare-ups which impact the functioning of his knee.  He stated that he has weekly flare-ups, and says that he can fully extend his knee but that it involves pain.  Range of motion testing demonstrated that the Veteran had right knee flexion to 90 degrees with pain the entire motion.  The Veteran had full range of motion with extension with pain.  Range of motion testing was undisturbed after repetitive range of motion testing.  The examiner found that the Veteran has less movement than normal, weakened and painful movement, and interference with sitting, standing and weight-bearing.  Arthritis was not documented in the Veteran's medical history.  In conclusion, the examiner stated that he had difficulty in rendering a diagnosis, because of the subjective complaints and use of a cane and wheel chair, compared to the MRI and X-rays which shows minimal abnormality.  The examiner also found that the Veteran did not suffer from nerve damage.  The examiner stated that the only diagnosis that can be given based on the exam, history and imaging, is knee strain.  The examiner stated that the Veteran did not suffer from instability.           

Multiple Codes are potentially applicable with the evaluation of knee disabilities. The rating schedule permits assignment of separate evaluations for instability and limitations of motion or arthritis; different planes of motion may also be compensated separately.  Currently, the Veteran is assigned a 10 percent evaluation for limitation of motion under Diagnostic Code 5260.

Based on the above, the Board finds that the Veteran's right knee disability does not meet the criteria for a 20 percent evaluation based on limitation of flexion.  After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 10 percent for service-connected chronic right knee pain, to include Fabella syndrome for the entire increased rating period on appeal.  

For the entire rating period, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected chronic right knee pain, to include Fabella syndrome did not manifest forward flexion limited to 30 degrees.  Specific to range of motion testing, the Veteran exhibited flexion to 60 degrees in November 2007, 90 degrees to August 2010, and 90 degrees in November 2013.

Furthermore, the Board takes notice of the Veteran's complaints of daily pain, restricted motion, fatigue, weakness, and need for an assistive device, and finds that he is competent to testify as to the severity of the symptomatology associated with his current lumbar spine pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints. 

The Board has also considered whether there are any other applicable diagnostic codes that may permit a higher or separate disability evaluation. As the medical and lay evidence is devoid of a finding or allegation or ankylosis, dislocated or removed cartilage, nor a tibia or fibula impairment, and there is no finding of genu recurvatum with weakness and insecurity weight bearing, a separate rating under Diagnostic Codes 5256, 5258, 5262, or 5263 is not warranted.  The Board notes that the Veteran suffered from instability in his November 2007 treatment and uses a cane and wheelchair to move around.  The January 2014 examiner however, found that the Veteran did not suffer from instability.  Furthermore, the Veteran self prescribes his use of the wheelchair and cane, as medical providers believe that the Veteran's condition is not a worse as the Veteran contends.  Therefore without a recent finding of instability on examination, a separate rating under Diagnostic Code 5257 is not warranted.  Throughout the entire appeal period, the Veteran has exhibited painful motion with regard to knee extension, however he has always exhibited normal range of motion.  As the Veteran's rating under Diagnostic Code 5260 takes into consideration the Deluca factors, the Veteran is not entitled to a separate compensable rating for pain alone under Diagnostic Code 5261.  MRI scans and x-rays fail to diagnose arthritis of the Veteran's right knee as well and thus a rating under Diagnostic Code 5207 is not warranted.   
  
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected chronic right knee pain, to include Fabella syndrome. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of pain, flare-ups, weakness, fatigue, and swelling, are adequately contemplated by the rating criteria under Diagnostic Code(s) 5256 to 5263.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's chronic right knee pain, to include Fabella syndrome presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.
 
In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  In this case, however, the Veteran has been rated 100 percent disabled due to a service-connected psychiatric disorder since 2007.








ORDER

Entitlement to an initial disability rating in excess of 10 percent for chronic right knee pain, to include Fabella syndrome, is denied.



______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


